DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive. 
During an interview, Examiner has recommended several simple ways to clarify the claimed invention that would substantively further the prosecution.  The present amendments do not seem to reflect those recommendations.  Examiner recommends revisiting his recommendations and using the following reasons for rejection as guidance in amending the claims.
Generally, Examiner notes that the present claims seem to set out the problem to be solved combined with words like “determining” or “model,” or “satisfying a criterion,” however they do not place particular limitations on the determining or modeling or a particular criterion that improve on the prior art.  
Regarding section 103, Applicant argues:  “The Office's assertion that, under the broadest reasonable interpretation, "a first user point of view corresponds to a current head orientation of a user and may or may not correspond to the first camera current point of view from the first camera location" is true enough, but irrelevant to "a head orientation of a user. .. relative to the first viewpoint" and the resulting "intended user viewpoint."”

Applicant argues:  “Nothing in the cited portion of the AAPA suggests using the user's head orientation to relative to a camera's viewpoint to determine an intended user viewpoint. Acknowledging that a user's head orientation may be the same as or different from a particular camera's point of view is not the same as "determining an intended user viewpoint" based on "a head orientation of a user of the playback system relative to the first viewpoint," as recited in the claims.”
Examiner notes that AAPA teaches that determining a viewer’s head orientation and a perspective of interest is information relevant to selecting a camera with a similar view point, such as by a producer.  The claims do not recite automation of this process beyond what is discussed in AAPA.  Further, secondary references are cited to provide examples how such steps can be automated.  
Applicant argues:  “As discussed previously herein, the claims allow the playback device to tailor each user's experience based on the "head orientation of [the] user" and the "intended user viewpoint," rather than information about the location of action in the content streams. In contrast, a producer switches camera views based on information about the location of action and what is shown in the content streams. A producer cannot know the head orientation of each user of each playback device that displays the content streams, and so cannot "determin[e] an intended user viewpoint" and switch content streams based on it. … By extension, the AAP A cannot teach "identifying ... a 
Again, Examiner notes that Applicant presumes limitations beyond what is recited in the claims.  The claims are not presently limited to a particular playback system differentiated from the examples in the prior art, and the claims are not presently limited to any particular automation in determination of a user’s view point or selection of the camera views that are differentiated from the prior art.  
If Applicant clarifies these structural limitations, per Examiner’s recommendations in the interview, the prosecution can advance.
Applicant argues:  “Similarly, the AAP A cannot teach "determining, from a plurality of cameras configured to capture images of the environment, a second camera corresponding to the identified location and field of view." The Office points again to paragraph [0005] of the AAPA- "A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons." Despite the Office's overbroad reading, the language of the AAPA does not encompass selecting a particular camera that corresponds to an identified location and field of view for the intended user viewpoint.”
Examiner notes that this argument is not persuasive.  Specification and AAPA describe intended field of view as containing an object of interest, and a method by which a better camera view can be selected.  Applicant should elaborate on the particular steps to automate the process.
Applicant argues:  “While Fan determines which object is the "observed object" by "estimating or determining the direction the eyes or the head of the user(s) are facing," this is not the same as determining "a head orientation of a user. .. relative to the first viewpoint" of the first camera.”
Again, Examiner notes that since Applicant does not limit the way in which a head orientation is determined, Applicant is not persuasive in arguing that examples of such a determination in the prior art are not what Applicant intends the claim to be.
Applicant argues:  “Fan is silent regarding a model of the environment and so cannot teach or suggest identifying a location corresponding to the intended user viewpoint on it.”
Examiner notes that the claims are silent regarding the structure of the model of the environment, and thus do not preclude examples in the prior art and the digital models it uses (perspectives and coordinate systems) to identify objects and perspectives in the environment.
Response to Amendment
Examiner withdraws the rejection of Claims 1, 3-9, 11-13, 15-22 under 35 U.S.C. 101, in view of the present subject matter eligibility guidance.

Claim Construction
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language and advancing the prosecution toward an allowance.
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed by a method claim, or by claim language that does not limit an apparatus claim to a particular structure. However, examples of claim language, although not exhaustive, that may raise a question as to the limiting effect of the language in a claim are:  (A) “adapted to” or “adapted for” clauses; (B) “wherein” clauses; and (C) “whereby” clauses. M.P.E.P. 2111.04.  Other examples are where the claim passively indicates that a function is performed or a structure is used without requiring that the function or structure is a limitation on the claim itself.  The clause may be given some weight to the extent it provides "meaning and purpose” to the claimed invention but not when “it simply expresses the intended result” of the invention.  In Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005).  Further, during prosecution, claim language that may or may not be limiting should be considered non-limiting under the standard of the broadest reasonable interpretation.  See M.P.E.P. 904.01(a); In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997).
Where Applicant recites optional claim language, such as optional claim language that may follow the term(s) “wherein …, for …, being …
Note that “duplication of parts has no patentable significance unless a new and unexpected result is produced”  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.  In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958); M.P.E.P 2144.04(III); FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016). A claimed improvement by use of a computer requires a nexus to a particularly claimed algorithm and may not come “solely from the capabilities of a general-purpose computer.” FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
	
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This paragraph describes the treatment of admitted prior art.  In describing an invention, Applicant must inevitably reference that which is known in the art as the basis for the invention, however it is important that the claims particularly point out and distinctly claim that which Applicant regards to be his own invention.  See 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  A statement by an applicant in the specification or made during prosecution identifying the work of another as prior art is an admission which can be relied upon for both anticipation and obviousness determinations, regardless of whether the admitted prior art would otherwise qualify as prior art under the statutory categories of 35 U.S.C. 102. Riverwood Int ’l Corp. v. R.A. Jones  & Co., 324 F.3d 1346, 1354, 66 USPQ2d 1331, 1337 (Fed. Cir. 2003); Constant v. Advanced Micro-Devices Inc., 848 F.2d 1560, 1570, 7 USPQ2d 1057, 1063 (Fed. Cir. 1988).  The examiner must determine whether the subject matter identified as prior art is applicant’s own work, or the work of another. In the absence of another credible explanation, examiners should treat such subject matter as the work of another.  MPEP 2129.
Claims 1, 3-7, 9-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art as disclosed in the Specification (“AAPA”) and in view of US 20160182894 to Haimovitch (“Haimovitch”) and further in view of US 20130093897 to Fan (“Fan”).
Regarding Claim 1:  “A method of operating a playback system, the method comprising:
displaying, on a display, a portion of a first content stream captured by a first camera, wherein the first content stream comprises at least one image of an environment;  (“Cameras at different camera positions may have different default points of view, e.g., default portions of a environment which are captured. While a camera may have a default view, while viewing images corresponding to a particular camera …”  AAPA, Specification, Paragraph 4.)
determining that an intended user viewpoint in the environment based on: a first viewpoint of the first camera and a head orientation of a user of the playback system relative to the first viewpoint;  (Under the broadest reasonable interpretation consistent with the Specification and ordinary skill in the art, a first user point of view corresponds to a current head orientation of a user and may or may not correspond to the first camera current point of view from the first camera location.  AAPA discusses determining a viewer point having an object of interest that is not different than provided in the camera view point:  “while viewing images corresponding to a particular camera a user may have turned his and/or her head and have a user point of view of the 
identifying, on a model of the environment, a location corresponding to the intended user viewpoint and a corresponding field of view; and  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a location on a model can be identified when the first user point of view corresponds to a point of view of a camera in the model in the environment.  See AAPA:  “While a camera may have a default view, while viewing images corresponding to a particular camera a user may have turned his and/or her head and have a user point of view of the environment which is different from the default point of view of a camera supplying the content being viewed.” AAPA, Specification Paragraph 4.  “As players, actors or other elements of interest, sometimes referred to as objects of interest [intended user viewpoint], move in the environment, they may become more distant from one camera than another. A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5.  See treatment of additional embodiments of the model of the environment below.) 
determining, from a plurality of cameras configured to capture images of the environment, a second camera corresponding to the identified location and field of view; … determining a second viewpoint of the second camera and a field of view of the second camera satisfy an imaging criterion; and  (“A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action [imaging criterion] or for other reasons [other imaging criteria].”  AAPA, Specification, Paragraph 5.)
displaying, on the display, a portion of a second content stream captured by the second camera, wherein the second content stream comprises at least one image of the environment corresponding to the identified location and field of view.”  (“Cameras at different camera positions may have different default points of view, e.g., default portions of a environment which are captured. [field of view corresponding to a location in the environment] …A producer or user may choose to switch between which camera [having a field of view] is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons”   AAPA, Specification, Paragraphs 4-5.)
Cumulatively, for purposes of compact prosecution, while AAPA does not teach a notable embodiment of “a model of the environment” being a rendering of camera images to a virtual environment or a mesh (a preferred example in the Specification); 
Haimovitch teaches this feature in the context of “modeling an environment from image data of the image frames”:  “photorealistic rendering of an event includes … for modeling an environment from image data of the image frames” Haimovitch, Paragraph 15. Also see an embodiment where “Each environment model 223 comprises one or more polygonal mesh fitted to at least 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA to implement “a model of the environment” as a rendering of camera images to a virtual environment or as a mesh, as taught in Haimovitch, in order for a user to interactively choose “novel views, which are not necessarily coincident with view fields from one or more cameras.”  Haimovitch, .Paragraph 146.

Cumulatively, for purposes of compact prosecution, while AAPA and Haimovitch teach a general method of “determining an intended user viewpoint in the environment based on: a first viewpoint of the first camera and a head orientation of a user of the playback system relative to the first viewpoint; … identifying, on a model of the environment, a location corresponding to the intended user viewpoint and a corresponding field of view; and … determining, from a plurality of cameras configured to capture images of the environment, a second camera corresponding to the identified location and field of view; … determining a second viewpoint of the second camera and a field of view of the second camera satisfy an imaging criterion; and” but they do not teach specific details of how to automate this in a computing environment, which while not presently claimed is important for reasons of compact prosecution.
direction the eyes or the head of the user(s) are facing) in the image can be utilized in combination with known objects within sight of the location of the user(s). The objects can be known via image recognition applied to the captured image ( e.g., a bald eagle sitting on a tree branch in the captured image) and/or known based on provisioned information, such as a list of objects of interest being assigned to various camera locations ( e.g., a statue on a cliff that is viewable from the location of the user(s)). Once the object being observed by the user(s) is determined, one or more cameras 191 can be directed (such as by control signals from the server 130) to capture images of the observed object,” or a camera with the right field of view can be identified and selected. Fan, Paragraphs 71, 59-60.
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA and Haimovitch to automate the above claim features, as taught in Fan, in order “one or more cameras 191 can be directed to capture images of the observed object.”  Fan, Paragraph 71.  This corresponds to Applicant’s own motivation as noted in Specification, Paragraph 9.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, 
Regarding Claim 3:  “The method of claim 1, further comprising: determining the portion of the second content stream to display based on the second viewpoint of the second camera.”  (Note that the claim does not particularly claim algorithm steps of the determination.  AAPA teaches:  “A switch between cameras supplying images to a viewer may result in a user looking at one point in an environment at one moment and then suddenly looking at another point in the environment particularly if the switch is between first and second cameras …” AAPA, Paragraph 7.)  
Regarding Claim 4:  “The method of claim 3, wherein a first camera location and a second camera locations are locations in a sports stadium or concert venue.”  (Note that a statement of the intended use does not limit the method to performing particular steps.  See Claim Construction above.  Cumulatively note AAPA: “Many times during events taking place at environments such as sports stadiums, theaters, concert halls, the events are captured by a number of cameras …”  AAPA, Specification, Paragraph 3.)
Regarding Claim 5:  “The method of claim 3, further comprising: 
receiving a switch signal indicating a switch from the first camera to the second camera, (“user may choose to switch between which camera is used”  AAPA, Specification, Paragraph 5.)
wherein a first camera location and a second camera location are different  (“Many times during events taking place at environments such as 
wherein the first and second cameras have overlapping fields of view.”  (Note that describing camera fields of view does not limit the claimed step of receiving a switch signal or switching the signal.  Cumulatively, prior art teaches:  “A switch between cameras supplying images to a viewer may result in a user looking at one point in an environment at one moment and then suddenly looking at another point in the environment particularly if the switch is between first and second cameras which do not have an overlapping field of view,” indicating that switching between overlapping fields of view is known in the prior art, and known to be better for the user.  AAPA, Paragraph 7.  Also note “FIG. 2c is a plan view of overlapping view fields of selected cameras in the event space” Haimovitch, Paragraph 91 and statement of motivation in Claim 1.)
Regarding Claim 6:  “The method of claim 5, further comprising: in response to the switch signal, switching from, displaying the portion of the first content stream to displaying the portion of the second content stream.”  (“A switch between cameras supplying images to a viewer”  AAPA, Paragraph 7.)
Regarding Claim 7:  “The method of claim 6, wherein displaying the portion of the second content stream comprises: displaying the portion of the second content stream on a same portion of the display used, to display the portion of the first content stream prior to the switching.”  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, the content of 
Regarding Claim 9:  “The method of claim 2, wherein the model of the environment comprises a mesh model; and wherein the identified location is a location of a node in the mesh model.”  (“Each environment model 223 comprises one or more polygonal mesh fitted to at least a portion of 3D data representation 60 and saves the model,” Haimovitch, Paragraph 236.  See statement of motivation in Claim 1.)
Regarding Claim 10:  “The method of claim 9, 
wherein displaying the portion of the first content stream comprises: … i) applying the at least one image of the environment in the first content stream to the mesh model in accordance with a first UV map to generate a rendered first content stream, wherein the first UV map is configured to map portions of images captured by the first camera to portions of the mesh model wherein the rendered first content stream comprises the portion of the first content stream; and … ii) displaying the rendered content stream image on the display; and  (“Each environment model 223 comprises one or more polygonal mesh fitted to at least a portion of 3D data representation 60 [constructed from the image data] and saves the model,” Haimovitch, Paragraphs 236, and 15.  See statement of motivation in Claim 1.)
wherein displaying the portion of the second content stream comprises: … i) applying the at least one image of the environment in the second content stream to the mesh model in accordance with a second UV map to generate a rendered second content stream, wherein the second UV map is configured to map portions of images captured by the second camera to portions of the mesh model wherein the rendered second content stream comprises the portion of the second content stream; and … ii) displaying the rendered second content stream on the display.”  (Note that the process of displaying the portion of the second image (or any other numbered image) is a duplication of the process of displaying the portion of the first image.  See reasons for rejection above and treatment of duplication in the Claim Construction section.  Also note:  “a photorealistic rendering of an event includes a plurality of cameras for imaging the event with a plurality of image frames;”  Haimovitch, Paragraph 15 and statement of motivation in Claim 1.)
Regarding Claim 11:  “The method of claim 3, wherein determining the intended user viewpoint comprises: 
using ray tracing  (Note that the claim does not limit the use to particular methodology or steps.  Prior art teaches an embodiment as:  “Projection location data 230b further comprises imaging direction data [ray tracing] for each camera” in Haimovitch, Paragraph 227 and statement of motivation in Claim 1.)
and knowledge of an effect of a lens of the first camera to determine the intended user viewpoint.”  (Note that the claim does not limit the use or the knowledge.  AAPA teaches:  “In the case of cameras using fish eye lens that are sometimes used to support 3D image capture, it maybe important to switch from one camera to another … since as the object moves towards the end of the field 
Regarding Claim 12:  “The method of claim 11, wherein the lens of the first camera is a fish eye lens; and wherein the ray tracing accounts for distortions introduced by the fish eye lens into images captured by the first camera.”  (Note that the claim does not limit the use or the knowledge.  AAPA teaches:  “In the case of cameras using fish eye lens that are sometimes used to support 3D image capture, it maybe important to switch from one camera to another … since as the object moves towards the end of the field of view the image capture often becomes more distorted”  AAPA, Specification, Paragraph 6.)
Claim 13, “A playback system,” is rejected for reasons stated for Claim 1, and because prior art teaches:   
“a display;  (“display to a viewer” and “a display device” in  Haimovitch, Paragraphs 16 and 189. See statement of motivation in Claim 1.)
a receiver configured to receive content including captured images;  (See Amplification Device 120a and Imaging Server 112a in Haimovitch, Fig. 1a.  See statement of motivation in Claim 1.)
memory; … and a processor coupled to the memory, and configured to control the playback system to: 
Claims 15-19 are rejected for reasons stated for Claims 3-7 respectively, in view of Claim 13 rejection.
Claim 20, “A non-transitory computer readable medium including computer executable instructions, which when executed by a processor of a playback system, control the playback system to perform the steps of …” is rejected for reasons stated for Claim 1, and because prior art teaches:  “The central processing unit carries out the instructions of one or more computer programs stored in the non-transitory computer-readable memory and/or media” Haimovitch, Paragraph 127.  See statement of motivation in Claim 1.
Regarding Claim 21:  “The non-transitory computer readable medium of claim 20, further comprising  computer executable instructions, which when executed by the processor of the playback system, control the playback system to perform the steps of: 
receiving a switch signal indicating a switch from the first camera to the second camera,  (“A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5. See similarly “The selected cameras 191 can be activated by the server 130 … the user can communicate control signals with the selected camera(s)” in Fan, Paragraphs 59-60 and statement of motivation in Claim 1.)
wherein a first camera location and a second camera location of the second camera are different, 
wherein the first and second cameras have overlapping fields of view.”  (Note “”overlapping view fields of selected cameras in the event space” in Haimovitch, Paragraph 150 and Figs. 2.  See statement of motivation in Claim 1.)
Regarding Claim 22:  “The non-transitory computer readable medium of claim 21, further comprising computer executable instructions, which when executed by the processor of the playback system, control the playback system to perform the steps of: … in response to the switch signal, switching from displaying the portion of the first content stream to displaying the portion of the second content stream.”  (“A producer or user may choose to switch between which camera is used as the source of content being viewed by a user in response to changes in the location of action or for other reasons.”  AAPA, Specification, Paragraph 5. See similarly “The selected cameras 191 can be activated by the server 130 … the user can communicate control signals with the selected camera(s)” in Fan, Paragraphs 59-60 and statement of motivation in Claim 1.)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA, Haimovitch, and Fan in view of US 10217286 Angel (“Angel”).
Regarding Claim 8:  “The method of claim 7,
AAPA, Haimovitch, and Fan do not explicitly teach an application of the method to stereoscopic cameras as described in the claim language below, however note that under the broadest reasonable interpretation the scope of the method steps to be performed does not change when applied to alternative types of apparata, cameras to be switched and processed (general cameras, fish eye 
wherein the first camera is a first left eye camera or a first right eye camera of a first stereoscopic camera pair, wherein the first left eye camera and the first right eye camera capture first left and first right eye content streams, respectively, … wherein the second camera is a second left eye camera or a second right eye camera of a second stereoscopic camera pair, wherein the second left eye camera and the second right eye camera capture  second left eye and second right eye content streams, respectively, wherein the second camera is a same side camera of the second stereoscopic camera pair as the first camera of the first stereoscopic camera pair; and (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, a stereoscopic camera pair, as well established in in the art, has a right eye camera and a left eye camera, and regardless of how they are numbered in the pair, the same arrangement applies to other stereoscopic pairs.  

wherein the same portion of the display is one of a left-side portion located at the center of a left portion of the display used to display left eye content streams and a right-portion located at the center of a right portion of the display used to display a right eye content stream.”  (“left eye display screen 208 and a right eye display screen, although as mentioned in some embodiments these can be portions of a single display screen”  Angel, Column 4, lines 48-51.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of AAPA, Haimovitch, and Fan to implement the methodology using stereoscopic camera pairs as described in the claim language above and cited in Angel, in order to switch stereoscopic perspectives for viewing on a stereoscopic display.  Angel, Column 4, lines 48-51.)   This corresponds to Applicant’s own motivation as noted in Specification, Paragraph 9.
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularity directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  Specification indicates that the Regardless of the type of lens used, there is still a need in many cases to support switching between which camera is used for image content to be streamed to a playback device. … it should be appreciated that the methods and apparatus are not limited to stereoscopic applications”  Specification, Paragraphs 6 and 19.

Conclusion
Note that, for purposes of compact prosecution, multiple reasons for rejection may be provided for a claim or a part of the claim.  The rejection reasons are cumulative, and Applicant should review all the stated reasons as guides to improving the claim language.
The referenced citations made in the rejections above are intended to exemplify areas in the prior art documents in which the examiner believed are the most relevant to the claimed subject matter. However, it is incumbent upon the applicant to analyze each prior art document in its entirety since other areas of the document may be relied upon at a later time to substantiate examiner's rationale of record. See W.L. Gore & associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). However, "the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed ...." In re Fulton
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940.  The examiner can normally be reached on Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/MIKHAIL ITSKOVICH/           Primary Examiner, Art Unit 2483